Brown, Judge:
This case involves a collector’s appeal to reappraisement from the valuation found by the appraiser on 22 wool carpets at the invoiced and entered value of 52.65 francs each.
At the hearing in New York on May 14, 1940, the following oral stipulation was entered into between counsel:
That the merchandise consists of Kirakah rugs from France; that the market value, or the price, on or about the time of exportation for such merchandise to the United States, which rugs were freely offered for sale to all purchasers in the principal markets of France, the country of exportation, in the usual wholesale quality, in the ordinary course of trade, for exportation to the United States, was $2.80 per square meter, net, packing included, and that the foreign value was no higher.
The case was then submitted by both parties.
Therefore, in accordance with the foregoing stipulation, we find that the dutiable value of the 22 Kirakah rugs here involved is $2.80 per square meter, net, packing included, same being the export value at or about the time of exportation from France, foreign value not being higher in the principal markets of France.